Certified State Law Question, No. 1:97CV1283. This cause came before the court on the certification of a state law question from the United States District for the Northern District of Ohio, Eastern Division. Upon consideration of the requests by respondents, Dart Industries, Inc., and Eli Lilly & Company, for additional time to present oral argument, currently scheduled for April 7, 1998,
IT IS ORDERED by the court that the requests for additional time to present oral argument be, and hereby are, granted, and the time for oral argument is extended to twenty minutes per side.